11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
Texas-New Mexico Pipeline Company
            Appellant
Vs.                  No. 11-04-00051-CV – Appeal from Midland County
EOTT Energy Pipeline Limited Partnership
            Appellee
 
            The parties have filed in this court a joint motion to vacate the trial court’s judgment. The
motion is granted.
            The amended judgment of the trial court is vacated, and the cause is dismissed.
 
                                                                                                PER CURIAM
 
April 15, 2004
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.